Citation Nr: 1609137	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-20 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent 


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had honorable active service from October 1970 to May 1972.  He had a subsequent period of service from July 1974 to July 1975 which was not honorable for VA purposes.

The Veteran died in June 2009.  The Appellant is seeking benefits as his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant was scheduled for a hearing before a Veterans Law Judge (VLJ) in March 2015 via videoconference, however she did not report to her scheduled hearing.  Accordingly, the Board will proceed as if she withdrew her hearing request.  38 C.F.R. § 20.704(d).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in June 2009.  The cause of his death was prostate cancer, sepsis, and hepatitis C.

2.  At the time of his death, the Veteran was not service connected for any disability.

3.  The Veteran's death was not a result of his active duty service.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  VA regulations provide the death of a veteran will be considered due to service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

In this case, the Veteran died in June 2009.  The death certificate reflects he died of prostate cancer, with contributing causes of sepsis and hepatitis C.  Because the medical evidence does not suggest any additional cause of death, the Board finds the cause of death was prostate cancer, sepsis, and hepatitis C.

The Veteran was not service connected for any disability at his time of death.  He was in receipt of nonservice-connected pension benefits.  As will be discussed, the evidence does not establish he should have been service connected for prostate cancer, sepsis, or hepatitis C.

First, service treatment records have been carefully reviewed and considered, but do not reflect the Veteran sought any treatment for, or otherwise made complaint of, symptoms of prostate cancer, sepsis, or hepatitis C during his period of honorable active duty service.  Instead, on his April 1975 separation examination from his subsequent period of service, the Veteran was noted to be in normal condition, and the examiner specifically noted he was in good health.  In the accompanying report of medical history, the Veteran himself indicated that although he had VD, he specifically denied experiencing "jaundice or hepatitis" or "tumor, growth, cyst, or cancer."  Therefore, the service treatment records do not reflect the Veteran developed prostate cancer, sepsis, or hepatitis C during his active duty service, even including his period of service which is dishonorable for VA purposes.

Furthermore, medical records from shortly after the Veteran's separation do not reflect he developed any of these disorders for many years.  For example, the Veteran was treated for substance detox on several occasions from 1979 through 1989.  However, prostate cancer, sepsis, or hepatitis C are not noted in any of these records.  Because the presence of any of these notable disorders would have been relevant to the Veteran's course of medical treatment, the failure to note these diagnoses provides evidence against the assertion he developed any of these disorders shortly after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Therefore, the evidence does not establish the Veteran experienced prostate cancer, sepsis, or hepatitis C for several years after his separation from active duty service.

However, the Appellant has not asserted that the Veteran's prostate cancer, sepsis, or hepatitis C began during his active duty service.  Instead, she has asserted that his prostate cancer was related to his exposure to Agent Orange during active duty service.  See e.g. April 2014 written substantive appeal. 

Under VA regulations, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including prostate cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  These regulations also provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The Appellant's only statement on this point was that the Veteran "was expose[d] to Agent Orange while serving in Vietnam."  However, the evidence does not establish the Veteran served in the Republic of Vietnam at any point.  His personnel records reflect he had foreign service in Germany from May 1971 to May 1972, but does not indicate any additional foreign service, including in the Republic of Vietnam.  Furthermore, in a response received March 2013 the Defense Personnel Records Information Retrieval System (DPRIS) stated there was no indication the Veteran served in the Republic of Vietnam.  The claims file does not contain any other evidence suggesting the Veteran served in Vietnam, or that he was otherwise factually exposed to Agent Orange.  Accordingly, the evidence does not establish the Veteran was exposed to Agent Orange, and presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not available.

Finally, the evidence does not otherwise suggest the Veteran's prostate cancer, sepsis, or hepatitis C were related to his active duty service.  As discussed, the Appellant has submitted several statements in which she asserted the Veteran's prostate cancer was related to his active duty service.   See e.g. April 2014.  However, as a lay person the Appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of prostate cancer from military service in the 1970s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, her statements relating the Veteran's prostate cancer to his active duty service are not competent.  The claims file has been carefully reviewed, but does not include any competent medical opinion relating the Veteran's prostate cancer, sepsis, or hepatitis C to his active duty service.

Based on the foregoing, the evidence does not establish the Veteran's death was caused by his active duty service.  He was not service connected for any disabilities at the time of his death, and the evidence does not establish the causes of his death should have been service connected.  Instead, the evidence reflects the Veteran's prostate cancer, sepsis, and hepatitis C all developed several years after his active duty service, and were not otherwise related to his service.  Finally, the evidence does not establish the Veteran was exposed to Agent Orange, and did not serve in the Republic of Vietnam.  Accordingly, the elements of service connection for cause of death have not been met, and the Appellant's appeal is denied.

Duties to Notify and Assist

Finally, under applicable criteria, VA has certain notice and assistance obligations to appellants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, § 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this case, notice was provided by a May 2011 letter, which informed the appellant of the notice required by the Pelegrini Court, as well as the additional DIC notice required by Hupp.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service VA treatment records, and all available private records have been obtained.   The Appellant did not provide any releases for private treatment records or otherwise identify any evidence she wanted VA to obtain.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Appellant's cooperation, the VA was unable to identify or obtain additional records.  Accordingly, no further actions were required by the VA.

The Appellant was provided with an opportunity to testify at a hearing before the Board, but she failed to report to her scheduled hearing, as discussed above.

The Board notes that a VA examination/medical opinion was not provided in this case.  However, the evidence does not include any medical opinion suggesting the Veteran's death was related to his active duty service, as discussed in detail above.  Moreover, there is no evidence of an in-service disease or injury to which an examiner could relate the conditions that caused the Veteran's death because, as discussed above, there is no evidence he was exposed to Agent Orange and the service records show no relevant complaints or treatment.  Because there is no indication that his death may be related to his active service, and no indication of an in-service disease or injury, a medical opinion was not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


